Exhibit FIRST AMENDMENT This FIRST AMENDMENT dated as of April 15, 2009 (this “Amendment”) amends the AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 6, 2006 (the “Credit Agreement”) among MIDAMERICAN ENERGY COMPANY (the “Company”), various financial institutions (the “Banks”) and JPMORGAN CHASE BANK, N.A., as Administrative Agent.Capitalized terms used but not defined herein have the respective meanings given to them in the Credit Agreement. WHEREAS, the parties hereto have agreed to amend the Credit Agreement in certain respects as more fully set forth below; NOW, THEREFORE, the parties hereto agree as follows: SECTION 1AMENDMENTS.Subject to satisfaction of the condition precedent in Section 3, the Credit Agreement is amended as follows: 1.1Addition of Definitions.Section 1.1 is amended by adding the following definitions in proper alphabetical order: “Designated Bank” means a Defaulting Bank or a Downgraded Bank. “Defaulting Bank” means any Bank that (a) has not made available to the Administrative Agent such Bank’s ratable portion of a requested borrowing or has not reimbursed the LC Issuer for such Bank’s Pro Rata Share of the amount of a payment made by the LC Issuer under a Facility LC, in each case within three Business Days after the due date therefor in accordance with Section 2.4.1 or
